Citation Nr: 1700047	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of an ulnar collateral ligament tear with instability and degenerative changes of the metatarsophalangeal joint of the left thumb, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran provided testimony before a Decision Review Officer of the RO.  In April 2014, he testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of each hearing has been associated with the record.

In April 2015, the Board remanded the case for further development.  That development was completed, and the case was returned to the Board for appellate review.

In a November 2016 brief, the Veteran's representative indicated that the issue of entitlement to an increased rating for degenerative arthritis of the right knee was on appeal.  A review of the record shows that the RO issued a rating decision and denied the claim in December 2015.  However, the Veteran has not filed a notice of disagreement with the December 2015 rating decision.  In addition, the Board notes that the November 2016 brief is not a valid notice of disagreement. See 38 C.F.R. § 20.201 (2016) (requiring a "completed" form for the purpose of initiating an appeal or a written communication identifying specific determinations with which the claimant disagrees).  Thus, the issue of entitlement to an increased rating for degenerative arthritis of the right knee is not currently before the Board, and no further consideration is necessary at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the April 2014 hearing transcript.  The remaining documents are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  The Veteran's service-connected left thumb disability is not productive of ankylosis of the thumb and does not result in limitation of motion of other digits or interference with the overall function of the hand.  

2.  There is no gap between the Veteran's left thumb pad and fingers.  

3.  There has also been no amputation of the Veteran's left thumb.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of an ulnar collateral ligament tear with instability and degenerative changes of the metatarsophalangeal joint of the left thumb have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5152, 5156, 5216-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes and private treatment notes, have been associated with record.  The Board notes that the Veteran submitted authorization to VA to obtain records from a private physician and the originating agency sent a letter requesting those records in May 2015.  However, in a May 2015 response, the physician indicated that there were no records pertaining to the dates specified in the request.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In this case, the Veteran was afforded VA examinations in August 2009, September 2010, and June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because the examiners reviewed the evidence of record, considered the pertinent medical history, including the Veteran's his lay assertions and current complaints, and performed a physical examination.  The examiners also provided all findings necessary to evaluate the left thumb disability under the rating criteria.

With regard to the April 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the originating agency sent the Veteran medical authorization forms to secure private medical evidence, obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with an adequate VA examination for his left thumb disability.  As such, the originating agency has substantially complied with the Board's instructions.

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has contended that he is entitled to a higher evaluation for his service-connected left thumb disability.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5224. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.
 
As demonstrated by the evidence of record, the Veteran is ambidextrous.  The regulations state that only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  As such, major finger disability ratings are applicable. 38 C.F.R. § 4.69.

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal (MCP) joint or through the proximal phalanx.  If both the CMC and IP joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or IP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 4.

With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5224.

Under Diagnostic Code 5228, a noncompensable evaluation is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Under Diagnostic Code 5152, a 20 percent evaluation is warranted for amputation of the thumb at the distal joint or through the distal phalanx.  A 30 percent evaluation is warranted for amputation of the thumb at the MCM joint or through the proximal phalanx.  A 40 percent evaluation is warranted for amputation of the thumb with metacarpal resection.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

According to a June 2009 VA treatment note, the Veteran complained of chronic thumb pain.  He stated that fusion was discussed as a treatment option in 2006, but he was not interested in the procedure.  The physician noted that the Veteran was stable in his current situation and that he took Tylenol for his pain.

In July 2009 statements, the Veteran stated that his wife had an increased workload around the house because of his constant left thumb pain.  He also reported that she had to open bottles and jars for him.

During an August 2009 VA examination, the Veteran indicated that his left thumb disability had progressively worsened over time.  He noted that he treated his pain with medication.  He reported that he had pain, limited motion, deformity, locking, weakness, and stiffness in his left thumb.  He denied any hospitalizations or surgeries related to his left thumb.  The examiner noted that there was no amputation, ankylosis, or deformity of any digits of the left hand.  The Veteran had decreased strength in his thumb due to stiffness, decreased range of motion, decreased dexterity for twisting, and weakness in his left thumb.  There was no gap between his left thumb pad and the tip of his fingers on attempted opposition of the thumb to the fingers.  There was a gap of less than one inch between the left thumb and proximal transverse crease of the hand on maximal flexion of the fingers.  Range of motion testing of the left thumb MP joint showed active and passive range of motion from 0 to 60 degrees.  Range of motion testing of the left thumb IP joint showed active range of motion from 0 to 55 degrees and passive range of motion from 0 to 60 degrees.  There were no pain on active or passive range of motion testing, no pain after repetitive use, and no additional loss of motion on repetitive use of the joints.  The examiner noted that the Veteran was working as an information technology technician and he had not lost any time from work during the past year due to his thumb disability.  The examiner opined that the Veteran's left thumb disability had no significant effects on his usual occupation.

In a November 2009 statement, the Veteran related that his left thumb knuckle was enlarged and ankylosed.  He indicated that he had pain and additional loss of motion on repetitive use of his thumb.  He stated, "It hurts so bad I can't use it."  He also reported that his left thumb disability caused moderate to severe effects on his usual daily activities, including completing chores, playing sports and participating in recreational activities, driving, feeding himself with his left hand, bathing, dressing, and zipping his pants after using the restroom.

In his November 2009 notice of disagreement, the Veteran reported that he had chronic left thumb pain that felt like a "500 pound bee [was] stinging it!"  He asserted that his left thumb was unfavorably ankylosed because it was bent or crooked.  He related that his wife opened bottles for him and tied his shoes because he could not use his thumb.  He also indicated that he had difficulty using scissors, screwdrivers, hammers, saws, etc.  He stated that he had difficulty eating due to his pain and frequent dropping of utensils.  

During a July 2010 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that he had limitation of motion of the left thumb; difficulty manipulating things like pencils, utensils, change, and buttons; decreased dexterity; and decreased left hand strength due to his left thumb disability.  He stated that he was unable to open bottles and he was unable to hold objects in his left hand.  He described constant, radiating pain up and down his thumb that felt like "an electric shock" or a "500 pound bee stinging it."  He stated that it was "virtually impossible" to perform any tasks with his left hand.  He showed the DRO that he had a left knuckle deformity and described pain that radiated from the tip of his thumb.  He also testified that he chose not to have his left thumb fused because the orthopedist told him that he would be unable to move his thumb and the pain would not go away.  He stated, "Well[,] still I got some movement..."

A July 2010 private treatment note indicates that the Veteran complained of left thumb pain.  The physician noted that the Veteran had definite osteoarthritic changes in the MCP joint and the ligaments appeared intact.

In an August 2010 statement, the Veteran's treating private primary care physician noted that the Veteran had degenerative changes in his left thumb that limited his range of motion and grip strength.

During a September 2010 VA examination, the Veteran reported that he was unable to move his left thumb due to pain and he injured it several times since his September 2009 VA examination.  He also indicated that his pain had increased in intensity which made active use of the hand more difficult.  He denied any hospitalizations or surgeries related to his left thumb.  He described a decreased hand strength and dexterity in his left hand.  He related that he had pain, limited motion, swelling, deformity, weakness, and stiffness in his left thumb.  He reported daily flare-ups of pain in his left thumb related to over use.  The examiner noted that there was no amputation or ankylosis of any digits of the left hand.  The examiner indicated that the Veteran had a right thumb deformity at the MP joint.  It was described as a bony enlargement.  (The Board notes that the other evidence of record suggests that the examiner mistakenly noted the deformity was on the right thumb rather than the left thumb.)  The examiner also noted that there was no decreased strength for pushing, pulling, and twisting, but there was decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner noted that twisting, touching, and expression were bradykinetic and the Veteran preferred using his right hand during most activities on examination.  The examiner also indicated that both hand thumb movements were restricted or limited due to pain.  No spasticity was noted in either upper extremity.  There was no gap between the thumb pad and tip of fingers on attempted opposition of the thumb to the fingers.  There was no gap between the fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  Range of motion testing of the left thumb MP joint showed active range of motion from 0 to 50 degrees and passive range of motion from 0 to 60 degrees.  There were pain on active and passive range of motion testing and pain after repetitive use of the IP joint.  Range of motion testing of the left thumb IP joint showed active range of motion from 0 to 60 degrees and passive range of motion from 0 to 65 degrees.  There was pain on active and passive range of motion testing and after repetitive use of the IP joint with no additional loss of motion on repetitive use of the joints.  There was no additional loss of motion on repetitive use of either the MP or IP joints.  The examiner noted that October 2007 VA X-rays of the left hand showed moderate osteoarthritic changes involving the head on the first metacarpal bone with an osteophyte formation in this area with narrowing of the joint space.  The examiner opined that the Veteran's left thumb disability caused significant effects on his usual occupation due to decreased mobility, pain, and disfigurement.  The resulting work problems included assignment of different duties and increased tardiness and absenteeism.  The examiner also opined that the Veteran's left thumb disability caused severe effects on the Veteran's usual daily activities.

According to a March 2014 private treatment note, the Veteran complained of moderate, daily left thumb pain.  He stated that his pain was aggravated when he bent his thumb and relieved with rest.  The physician noted that the Veteran had chronic, severe arthritis of the MCP joint that affected functioning and pain, including moderately reduced range of motion.

In various March 2014 statements, the Veteran's wife, sons, coworkers, and friends described the Veteran's left thumb pain.  The Veteran's wife indicated that the Veteran screamed out in his sleep due to unbearable thumb pain.  She also indicated that she needed to tie and untie the Veteran's shoes, button and unbutton his shirts, tie his ties, unscrew bottle caps, hold things for the Veteran, and cut the Veteran's food.  The Veteran's wife, his sons, a friend, and coworkers stated that the Veteran had difficulty grasping and holding items.  A friend stated that the Veteran was unable to participate in activities like golf, softball, motorcycle riding, and fishing due to pain and restricted movement in his thumb.  The Veteran's sons described the Veteran's difficulty with day-to-day activities like gripping tools and opening door handles due to limited use of his left thumb.

In a March 2014 statement, the Veteran's treating private physician reported that the Veteran's history of chronic arthritis of his left thumb limited his functioning due to pain and decreased range of motion.

During the April 2014 hearing, the Veteran testified that he treated his left thumb pain with pain medication.  He stated that he had constant left thumb pain that was basically limited to the thumb knuckle area and may radiate towards the wrist.  He also noted occasional numbness and a stinging sensation in his thumb.  He indicated that his left thumb knuckle was approximately twice the size of his right thumb knuckle.  He reported that his wife had to button and unbutton his shirts, tie his shoes, unbuckle his belt, and cut his food regularly due to his left thumb disability.  

An April 2014 VA treatment note indicates the Veteran reported pain and decreased range of motion in the MCP joint of the left thumb.  The examiner noted swelling, decreased range of motion, and instability with attempts to grip, and increased pain to the MCP joint.

An April 2014 VA X-rays of the left hand showed severe osteoarthritis at the first MCP joint.  No bony abnormalities were noted.  

According to a June 2014 VA treatment note, the Veteran complained of pain in the left thumb MCP joint.  There were tenderness and swelling with a positive grind test at the MCP joint.

According to a June 2014 VA treatment note, an examination of the left thumb showed a bony prominence at the MCP joint that was tender with passive digital movement.  There was no effusion or erythema.  

According to a July 2014 VA treatment note, the Veteran presented for a plastic surgery consultation for thumb pain.  The examiner noted that the Veteran had right thumb pain, but described the left thumb injury during service and noted symptoms consistent with the recorded history related to the left thumb.  The Veteran described limited range of motion of the thumb and persistent pain.  He related that he experienced intermittent sharp pain that radiated to his wrist and he rated 10 out of 10 in intensity.  A physical examination of the left thumb showed swelling at the MCP joint, minimal decrease in sensation, and limited range of motion.  Specifically, flexion was limited secondary to pain.  The Veteran demonstrated left thumb MCP range of motion to 45 degrees.  The physician noted that the Veteran had a history of thumb pain and limited motion and he appeared to have severe osteoarthritis of the MCP joint.

In an August 2014 VA treatment note, the examining occupational therapist diagnosed the Veteran with severe osteoarthritis of the left thumb MCP joint.  The therapist noted that the Veteran had decreased range of motion, activity tolerance, and strength, and increased pain in the left thumb.  

According to an October 2014 VA treatment note, the Veteran demonstrated left thumb MCP range of motion to 45 degrees and left thumb IP range of motion to 15 degrees.  The examining occupational therapist also noted that testing showed laxity of the MCP joint of the thumb.

In an October 2014 statement, the Veteran reported that his left thumb knuckle was twice the size of his right thumb knuckle.  

During a June 2015 VA examination, the Veteran stated that he felt a constant, stinging pain in his thumb and he had difficulty gripping items.  He indicated that fusion was discussed as an option in the past, but he declined surgery after he was told that he would continue to have thumb pain.  He reported that he took Meloxicam and Tramadol for symptom relief.  He also regularly wore a brace.  The examiner noted that the Veteran did not report any flare-ups of thumb pain and he did not report any functional loss or functional impairment of the thumb, including but not limited to, repeated use over time.  Range of motion testing of the left thumb was abnormal or outside of normal range.  The Veteran demonstrated maximum extension to 0 degrees for the MCP and IP joints and maximum flexion to 80 degrees for the MCP joint and 70 degrees for the IP joint.  There was no gap between the pad of the thumb and the fingers.  The examiner noted that the range of motion did not contribute to functional loss.  Specifically, the examiner noted that there was pain noted on examination with finger flexion, extension, and opposition with the thumb, but it did not result in or cause functional loss.  The examiner also indicated that there was evidence of localized tenderness or pain on palpation along the MCP joint of the thumb.  The Veteran was able to perform repetitive use testing with his left hand and there was no additional functional loss or range of motion after repetitive use testing.  The examiner noted that the Veteran was not examined immediately after repetitive use over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  In addition, the examiner indicated that weakness significantly limited the functional ability of the left hand with repeated use over a period of time.  The examiner was unable to describe the functional limitations in terms of range of motion.  The examiner stated that the Veteran had less active range of motion than normal in the left thumb, but he had more motion passively than normal at the MCP joint, which had characteristics of a chronic, unstable ulnar collateral ligament tear.  The examiner indicated that the Veteran's left hand grip strength revealed active movement against some resistance that was due to his left thumb disability.  There was no ankylosis of the left hand.  X-rays showed severe osteoarthritis at the first MCP joint of the left hand.  The examiner opined that the Veteran's left thumb disability did not impact his ability to perform any type of occupational task.  

In an August 2015 statement, the Veteran reported he had flare-ups of left thumb pain and he was unable to tie his shoes and ties, grip a steering wheel, or hold cards.  He also contended that his left thumb was ankylosed and argued that the definition of ankylosis is, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his left thumb disability.  

Throughout the appeal, the Veteran has indicated that the disability currently affects his ability to function, such as his ability to grip and hold objects with his left hand.  He has also reported that he has decreased range of motion in his thumb, decreased strength of the thumb that caused decreased grip strength, and decreased dexterity of the thumb. 

Despite the Veteran's assertions otherwise, the record shows that the Veteran does not have ankylosis of the left thumb. See August 2009 VA examination report, September 2010 VA examination report, July 2014 VA treatment note, October 2014 VA treatment note, and June 2015 VA examination report.  In regard to ankylosis, as the Veteran argued in an August 2015 statement, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  However, range of motion findings throughout the appeal shows that the Veteran's left thumb was not fixated or immobile.  Therefore, the Board finds that an evaluation under Diagnostic Code 5224 for ankylosis of the thumb is not appropriate in this case. 38 C.F.R. § 4.71a, Diagnostic Codes 5224.

Pertaining to Diagnostic Code 5228, the evidence does not show that the Veteran had limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In fact, during the August 2009, September 2010, and June 2015 VA examinations, there was no gap between the thumb pad and the fingers.  

In addition, the Board notes there has not been amputation of the thumb.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5152, pertaining to amputation of the thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5152.

Moreover, there is no indication that the left thumb disability has resulted in limitation of motion of other digits or interference with the overall function of the hand to warrant a separate evaluation consistent with the Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5224.  In fact, the range of motion findings for the digits of the left hand were entirely normal during the June 2015 VA examination, and the June 2015 VA examiner noted that the Veteran demonstrated no limitation of motion or evidence of any painful motion of any fingers or his thumb and no functional loss or functional impairment of any of the fingers or thumb.  

The Board acknowledges the Veteran's complaints that his left thumb disability causes pain; loss of motion; and difficulty holding and gripping.  However, the June 2015 VA examiner indicated that the left thumb disability did not result in limitation of motion of other digits or interfere with the overall function of the hand.  Thus, while the Board acknowledges the Veteran's contentions as to limitation of his overall hand function, the preponderance of the evidence is against the assignment of an additional evaluation based on limitation of motion of other digits or interference with the overall function of the hand.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.  However, an increased evaluation for the left thumb disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board observes that the June 2015 VA examiner noted that the Veteran's left hand grip strength revealed active movement against some resistance that was due to his left thumb disability.    

Therefore, the Board concludes that the Veteran is not entitled to an increased rating for his left thumb disability under the schedular criteria.

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left thumb disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, decreased range of motion of the left thumb, and difficulty gripping in his left hand, are contemplated in the rating criteria.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An increased rating for residuals of an ulnar collateral ligament tear with instability and degenerative changes of the metatarsophalangeal joint of the left thumb is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


